This was an appeal from an order made by the latter town, removing Mary Ann Hill, and Elizabeth, her daughter, to Exeter. The facts agreed were, that Nathan Hill, father of Arthur Hill, husband of the pauper, was settled in Exeter. Arthur Hill was born in East Greenwich, in lawful wedlock, and was lawfully married to the pauper, Mary Ann Hill. Arthur was born in 1783, and acquired no settlement. It is contended, on the part of Exeter, that under the statute of 1748, which remained for substance the same till 1798, birth gave a settlement, and that Arthur, husband of the pauper, being born in East Greenwich, the pauper is there settled. The place of birth was undoubtedlyprima facie the place of settlement "until another is found out," says Burn, 3, 357. But, says the same writer, (3, 367,) "Legitimate children are settled where their parents are settled;" and Salk. 427, "a legitimate child is settled where the father is settled, and not where born." So fully was the truth of this doctrine impressed on the mind of the counsel in *Page 71 
this case, that it was not even intimated where the paupers were born. And yet it is not more certain that, under the act of 1748, the settlement of the wife followed that of the husband, without regard to the place of her birth, than that of the settlement of the child followed that of the father, without regard to the place of his birth, and for reasons quite as cogent, and which are suggested in the case of Exeter v. Warwick, (the preceding case.)
Order confirmed. *Page 72 
THIS IS A BLANK PAGE. *Page 73